DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
 

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1, 16-17, 19-23, and 25-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al (20180368169) in view of YING et al (US 2018/0279327)
Regarding claim 1, 21, 27 JUNG et al (20180368169) discloses method/UE, the method performed by a user equipment (UE) (JUNG: ¶44, PUSCH transmission is performed by a UE), the method comprising: 
receiving, from a base station, configuration information related to configured grant (JUNG: ¶42-43, Fig. 10, ¶61-62, network sends information including a semi-static information and scheduling information, together that includes  configuration information for the UE to schedule PUSCH transmission in different repetitions); and 
performing physical uplink shared channel (PUSCH) transmissions based on the configuration information (JUNG: ¶64, ¶45, a transmission of PUSCH is performed using the scheduling information and the semi static information),
wherein the configuration information includes a slot level allocations and a non-slot level allocations that are applied in the PUSCH transmissions (JUNG: Fig. 5, ¶45-46,  Fig. 10,  a long PUSCH resource allocation  information is included in the information received from the network at the UE, allocation is performed on a slot level basis i.e. Slot N, Slot N+1 and so on; and a short PUSCH resource allocation is performed based on a the configuration information),
wherein the slot-level allocation and non-slot level allocation are received through a RRC signaling (JUNG: ¶39, RRC connection is established to communicate configuration information including the scheduling information)
wherein the slot-level allocations indicates a first number of consecutive slots allocated within a configured grant period, and wherein the non-slot-level allocations indicates a second number of consecutive PUSCH allocations within a slot (JUNG: ¶62, ¶66, ¶61, Fig. 10, puncturing patterns of shorter than a slot level i.e. mini-slot (non-slot level) PUSCH resources puncturing slot level PUSCH resources is indicated by network using signaling scheduling and semi-static information; this information includes indication for contiguous short PUSCH resources and contiguous long PUSCH resources)
JUNG remains silent regarding the allocations being in form of repetition number and that the RRC signaling is a higher layer signaling.
However, YING et al (US 2018/0279327) discloses the allocations being in form of repetition number (YING: ¶56, ¶63, a number of PUSCH repetitions in terms of slots or mini slots within the slots (non-slot level)); and that the RRC signaling is a higher layer signaling (YING: ¶63, RRC signaling is a higher layer signaling)
A person of ordinary skill in the art working with the invention of JUNG  would have been motivated to use the teachings of YING as it provides a way to have higher control over the allocations with lower overhead signaling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of JUNG with teachings of YING in order to improve overhead signaling conservation.

Regarding claim 16, 22, JUNG modified by YIN discloses method of claim 1, wherein the performing the PUSCH transmissions comprises, transmitting the second number of consecutive PUSCHs during each of the first number of consecutive slots (JUNG: Fig. 5, ¶45, second number of repetitions are within each of the first number of consecutive slots i.e. Slots N, N+1, and so on).


Regarding claim 17, 23, JUNG modified by YING discloses method of claim 1, wherein the configuration information is received by a higher layer signaling (JUNG: ¶39, RRC connection is established to communicate configuration information including the scheduling information).

Regarding claim 19, 24, JUNG modified by YING discloses method of claim 1, where, in case that a duration of a slot is shorter than a duration required to perform the second number of consecutive PUSCH transmissions within the slot, a third number of consecutive PUSCH transmissions are performed within the slot, the third number being less than the second number (JUNG: Fig. 5,¶45, a subset of total number of non-slot level (short) transmissions are performed within one of the plurality of slots; ¶62, contiguous non-slot level allocations).

Regarding claim 20, 25, JUNG modified by YING discloses method of claim 1, where, in case that a duration of a slot is shorter than a duration required to perform the second number of consecutive PUSCH transmissions within the slot, the second number of consecutive PUSCH transmissions are performed within more than one slot (JUNG: Fig. 5,¶45, a subset of total number of non-slot level (short) transmissions are performed within one of the plurality of slots and the remaining are transmitted using the subsequent slot; ¶62, contiguous non-slot level allocations).



Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
Applicants argue,

    PNG
    media_image1.png
    692
    705
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    827
    661
    media_image2.png
    Greyscale
”

Firstly, ¶45 of JUNG clearly discloses:

[0045] FIG. 5 is an example illustration 500 of multiplexing semi-statically configured short PUCCH with slot-based PUSCH from one UE according to a possible embodiment. According to this option for UE operation for multiplexing within a single UE, if, in a given symbol, long PUCCH/PUSCH resource allocation includes or partially includes the semi-statically configured short PUCCH/PUSCH resources, the UE can consider the configured short PUCCH/PUSCH resources not available for long PUSCH/PUCCH and can perform rate-matching around the configured short PUCCH/PUSCH resources. Although the UE may not transmit URLLC SR or grant-free data transmission on the configured short PUCCH/PUSCH resources, other UEs may use the configured short PUCCH/PUSCH resources. Thus, the UE can perform rate-matching irrespective of whether it actually transmits short PUCCH/PUSCH on the configured resources. If, in a given symbol, long PUCCH/PUSCH resource allocation does not include the semi-statically configured short PUCCH/PUSCH resources and if the UE is not capable of simultaneous transmissions on non-contiguous PRBs for example, due to emission issues or UE capability, and the UE should transmit short PUCCH/PUSCH, the short PUCCH/PUSCH transmission can be moved into the allocated long PUCCH/PUSCH resource, as shown in the illustration 500….

A person of ordinary skill in the art would not limit the interpretation of the above portion of JUNG to the narrow interpretation of the embodiment that the Applicant relies upon for arguments, and would reasonably interpret above as JUNG teaching both slot-level and non-slot level allocations for PUSCH transmissions.



    PNG
    media_image3.png
    1202
    1096
    media_image3.png
    Greyscale


However, YING et al (US 2018/0279327) discloses the allocations being in form of repetition number (YING: ¶63, number PUSCH repetitions in terms of slots or mini slots within the slots (non-slot level)); and that the RRC signaling is a higher layer signaling (YING: ¶63, RRC signaling is a higher layer signaling).
Thus YING is only relied upon to teach how an allocation information is transmitted in terms of repetition number. Allocation configuration for each of the PUSCH transmissions at slot and non-slot level is already disclosed by JUNG. Allocation being conveyed in terms of repetition numbers, is taught by YING as would be appreciated by a person of ordinary skill in the art.
A person of ordinary skill in the art working with the invention of JUNG  would have been motivated to use the teachings of YING as it provides a way to have higher control over the allocations with lower overhead signaling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of JUNG with teachings of YING in order to improve overhead signaling conservation.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461